        Case 3:19-cr-00377-WHA Document 86-2 Filed 07/28/20 Page 1 of 1


                                                                                     Wilson Sonsini Goodrich & Rosati
                                                                                     Professional Corporation
                                                                                     650 Page Mill Road
                                                                                     Palo Alto, California 94304-1050
                                                                                     O: 650.493.9300
                                                                                     F: 650.493.6811




                                                 July 26, 2020

Via E-Mail

Karen Mar
U.S. Probation Office
1301 Clay St., Suite 220 S
Oakland, CA 94612
Karen_Mar@canp.uscourts.gov

       Re:      United States v. Levandowski, No. 3:19-cr-00377-WHA
                Victim Impact Statement of Waymo LLC (“Waymo”)

Dear Ms. Mar:

       I represent Waymo and submit this Victim Impact/Financial Statement on its behalf.

        Waymo supports the Plea Agreement in this matter. In particular, the Plea Agreement
reflects an adjusted offense level of 17 for which the presumptive period of incarceration is a
range of 24 to 30 months.

       Waymo requests that Mr. Levandowski’s sentence include a substantial period of
incarceration within that range. His misconduct was enormously disruptive and harmful to
Waymo, constituted a betrayal, and the financial effects would likely have been even more
severe had it gone undetected. Mr. Levandowski has not returned or accounted for the material
he admits taking from Waymo.

        The Plea Agreement specified a restitution payment to Waymo for investigative expenses
in the amount of $756,499.22. Waymo is seeking no further restitution, and no part of that
amount was insured or otherwise reimbursed.

       The check for restitution should be made out to Waymo LLC and sent in care of David
Tressler, Deputy General Counsel, Waymo LLC, 100 Mayfield Ave, Mountain View, CA 94043.

       Please let me know if further information from Waymo would be of assistance.

                                                             Very truly yours,

                                                             WILSON SONSINI GOODRICH & ROSATI
                                                             Professional Corporation


                                                             Leo P. Cunningham



    AUSTIN   BEIJING     BOSTON   BRUSSELS     HONG KONG    LONDON    LOS ANGELES    NEW YORK       PALO ALTO
             SAN DIEGO    SAN FRANCISCO      SEATTLE   SHANGHAI   WASHINGTON, DC    WILMINGTON, DE
